DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Status of Claims
This action is in reply to the amendment filed on 16 May 2022.
Claims 1-2, 4-7, 9-15 are currently pending.
Claim 1-2, 4, 9 has been amended and is hereby entered.
Claim 3 and 8 has been canceled.
Claims 10-15 have been withdrawn.  

Response to Arguments
Claim Objections
Claims 1-2, 3-9 were objected to because of the following informalities. The Applicant has amended claims 1,2, 4 and 9 to overcome the most of the objections.  However, the Applicant has not amended claim 1 in view of the objection to “a driving speed” in lines 20 (previously lines 12-13) noted in the Office Action dated 15 February 2022.  Accordingly, the objection to claim 1 is maintained.  
Claim Rejections - 35 USC § 102
Claims 1, 2, and 4-6 were rejected under 35 U.S.C. § 102 as being anticipated by Schneider et al. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.  While the rejection continues to use Schneider as a primary reference, the examiner has combined Riess to teach the limitations that the Applicant has added to claim 1. The examiner notes that the Applicant has not provided any specific argument regarding any perceived deficiencies of Reiss when previously applied to claim 8 (now added to claim 1).  
On page 8, Applicant argues with respect to claim 1, that “Schneider does disclose utilizing vehicle sensors to evaluate surroundings with respect to traffic.” and recites ¶28.  The examiner respectfully disagrees.   Schneider clearly discloses that the sensors can detect moving (e.g., traffic) and non-moving objects (e.g., signs). For example, Schneider in ¶36, discloses that one of the situation features that is evaluated and the exception driving maneuver is determined by “by a maneuver analysis of other vehicles with the aid of the surroundings sensor system”. 
Further, in ¶40, Schneider discloses that the situation features include other vehicles and road users, passing frequency, traffic density, etc, which is necessarily evaluating surroundings with respect to traffic.  
Applicant further argues that Schneider would fail to disclose using the combination of real-time traffic monitoring and federated learning to determine a vehicle speed.  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., determining or predicting a speed based on the combination of real-time traffic monitoring and federated learning) are not recited in the rejected claim(s).  Instead, the instant claim recites merely collecting the federated real-time data and that the prediction dynamic speed limit is based on the captured real-time data and wherein the captured real-time data is from one or more vehicle sensors of the vehicle (see instance claim line 5).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	
Claim Objections
Claims 1 is objected to because of the following informalities: 
In claim 1, line 16 and lines 19-20 “a driving speed” is recited.  The examiner believes the second recitation of “a driving speed” should be replaced with “the driving speed”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “real-time data” in line 2 and line 5.  Further, claim 1 recites “federated real-time data” in line 8.  It is unclear if the federated real-time data is the same or different data than the “real-time data”.  It appears that the real-time data is data from one or more vehicle sensors of the vehicle, whereas the federated real-time data is from V2V communication.  Accordingly, the examiner will interpret the data to be different data.  
Claim 4 recites “a driving speed” in lines 15-16.  As noted before, claim 1, line 16 and lines 19-20 also recite “a driving speed”.  It is unclear if claim 4 is reciting an additional driving speed or referring to the driving speed(s) of claim 1.
Claim 4 recites “the speed limit” in line 7.  Claim 1, from which claim 4 depends, as well as claim 4 recite “predicted dynamic speed limit”.  It is not clear if the speed limit in line 7 is the same speed limit as earlier claimed in claim 4 and claim 1.  
Claim 4 recites “optimized dynamic speed limit” is recited in lines 10-11. It is unclear if the optimized dynamic speed limit is the same or different speed limit than that of the predicted dynamic speed limit or the speed limit earlier recited in claim 4 or claim 1.  
Still further, claim 4 recites that “the driving operation” is performed “in accordance with the optimized dynamic speed limit”.  However, claim 1 recites that “a driving operation” is performed “in accordance with the predicted dynamic speed limit”.  If claim 4 is referring back to the driving operation of claim 1 (e.g., the same driving operation), then it is not clear how the operation can be performed in accordance with the optimized dynamic speed limit and the predicted dynamic speed limit.
Claim 9 recites “wherein the collecting federated real- time data from multiple communication points comprises vehicle-to-infrastructure (V2I) communication between the vehicle and an infrastructure device”.  Claim 9 depends from claim 1. Claim 1 recites “wherein collecting the federated real-time data comprises receiving data via vehicle-to- vehicle (V2V) communication between the vehicle and one or more vehicles on the roadway”. It appears that claim 1 and claim 9 are inconsistent with each other.  It is unclear if Applicant intends to claim that the V2I communication occurs rather than the V2V communication (as supported by the specification) or if the V2I communication is in addition to the V2V communication.  The examiner believes that claim 9 was unintentionally left in the claim set, but nevertheless has addressed the claim with prior art in the interest of compact prosecution.   
Claims 2, 4-7 and 9 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
While the examiner has made an effort to identify all 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), issues, the Applicant is respectfully requested to carefully review any amended claims prior to filing a response to this office action.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (US PG Pub. 2020/0180610, hereinafter "Schneider") in view of Riess et al. (USPG Pub. 2019/0049992, hereinafter "Riess").
Regarding claim 1, Schneider discloses a method comprising: 
monitoring, by a vehicle, current road conditions by capturing real-time data indicative of a driving environment associated with a roadway being traversed by the vehicle, wherein monitoring the current road conditions comprises capturing the real-time data from one or more vehicle sensors of the vehicle, the one or more vehicle sensors sensing the current road conditions associated with a roadway being traversed by the vehicle (see at least Schneider ¶¶ 25, 29 and 30 “A vehicle 10 that is equipped for at least partial automated operation detects, by means of a camera sensor system, the display board 16 and evaluates it.” And “the vehicle 10 detects a traffic situation using a surroundings sensor system, in particular a camera sensor system…Moving and nonmoving objects in the vehicle surroundings are detected and classified by means of the surroundings sensor system.” “...for example the frequency of guide beacons, the presence of a roadway barrier, and/or a reduced lane width are/is used as a situation feature for the construction zone. In particular, multiple situation features are extracted from the classified objects and correlated with respect to time”) and 
collecting federated real-time data from multiple communication points communicatively connected to the vehicle, wherein the federated real-time data is also indicative of the driving environment associated with the roadway being traversed by the vehicle (see at least Schneider ¶34 map data and ¶40 other vehicles and road users, traffic information communicated via data networks); 
predicting, by the vehicle, a dynamic speed limit based on the captured real-time data from the one or more vehicle sensors of the vehicle, wherein the dynamic speed limit comprises a driving speed for the vehicle that is adapted for the monitored current road conditions(see at least Schneider ¶32  “By comparison with predetermined combinations of situation features, a check is made as to whether a traffic situation instantaneously detected in the surroundings can be unambiguously classified. If individual situation features differ from the classified situation, an anomaly indicator is increased. If the anomaly indicator undershoots a threshold value, the situation analysis is continued without the need for additional method steps” and ¶33 “due to the most recently detected traffic sign, the maximum speed specification remains as the specification for the automated operation of the vehicle 110.”); and 
automatically performing a driving operation for the vehicle in accordance with the predicted dynamic speed limit, wherein the driving operation causes the vehicle to move at a driving speed that is approximately equal to the predicted dynamic speed limit (see at least Schneider ¶ 33 and 45 “due to the most recently detected traffic sign, the maximum speed specification remains as the specification for the automated operation of the vehicle 110.” and “the standard maneuver determined in step 240 and the exception driving maneuver determined in step 260 are relayed to a travel controller which according to step 270 converts the maneuver specifications into an actual driving maneuver.”)
Schneider discloses determining situation features based on the entirety of the available vehicle information including other vehicles and road users, but does not explicitly disclose wherein collecting federated real-time data from multiple communication points comprises vehicle-to-vehicle (V2V) communication between the vehicle and one or more vehicles on the roadway. 
Riess discloses the use of V2V communication between vehicles (see at least Riess abstract and ¶51 “In particular, the system and method are operative to locate proximate road users and to share the location, velocity and direction of the proximate road user with other road users via V2X communications” and “The system may employ vehicle to vehicle (V2V)…communications…” and a first vehicle 310 transmits a “safety message to a second vehicle 320.  The safety message may include location, speed, direction and object type. And further teaches that this may be done for all road users 330).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use V2V communication as taught by Riess in addition to the V2I communication of the method of Schneider because as Schneider teaches the determination would be made based on all available information and as Riess teaches providing V2V improves driving vehicle performance (see Riess, abstract).    
Regarding claim 2, the combination of Schneider and Reiss disclose the method of claim 1, wherein predicting a dynamic speed limit comprises applying the captured real-time data to one or more machine learning models (see at least Schneider ¶ 42, “The situation features derived from the surroundings data are comprehensively and continuously analyzed as to whether a predetermined class of traffic situations is present. A class of traffic situations may be formed by certain value ranges for situation features and combinations of situation features. In one alternative embodiment which in other respects is the same as the method described above, a neural network is trained to classify traffic situations and is used in the method for classifying situation features.”).
Regarding claim 4, the combination of Schneider and Reiss disclose the method of claim 2, further comprising: 
determining whether the predicted dynamic speed limit is verified based on the federated real-time data, wherein determining the speed limit is verified comprises identifying a convergence between the collected federated real-time data and the captured real-time data (see at least Schneider ¶34 “In particular, the situation features resulting in an increase in the anomaly indicator are evaluated in order to determine a suitable exception driving maneuver. For example, if there is a large deviation between the maximum speed provided according to map data and the maximum speed detected according to surroundings data, an exception driving maneuver is determined, and the maximum speed detected according to surroundings data is disregarded.” and ¶40 “Situation features are formed in step 230, based on the detected objects and the position of the vehicle, in particular based on the entirety of the available vehicle information…in particular are … traffic signs…other vehicles and road users… traffic information communicated via data networks…Based on the detected data, situation features …are assigned to reliability indicators concerning the recognition of objects and/or situation features.”); 
upon determining that the predicted dynamic speed limit is not verified, optimizing the predicted dynamic speed limit based on the federated real-time data, wherein the optimized dynamic speed limit is optimally adapted to the monitored current road conditions (see at least Schneider ¶34 “if the anomaly indicator exceeds a threshold value, according to the method an exception driving maneuver is determined... For example, if there is a large deviation between the maximum speed provided according to map data and the maximum speed detected according to surroundings data, an exception driving maneuver is determined, and the maximum speed detected according to surroundings data is disregarded.” and ¶45 “In step 270 the travel controller prioritizes an exception driving maneuver over a standard maneuver” in accordance with federated learning techniques applied to the one or more machine learning models (see at least Schneider ¶ 42, “The situation features derived from the surroundings data are comprehensively and continuously analyzed as to whether a predetermined class of traffic situations is present. A class of traffic situations may be formed by certain value ranges for situation features and combinations of situation features. In one alternative embodiment which in other respects is the same as the method described above, a neural network is trained to classify traffic situations and is used in the method for classifying situation features.”); and 
performing a driving operation for the vehicle in accordance with the optimized dynamic speed limit, wherein the driving operation causes the vehicle to move at a driving speed that is approximately equal to the optimized dynamic speed limit (see at least Schneider ¶45 “the exception driving maneuver determined in step 260 are relayed to a travel controller which according to step 270 converts the maneuver specifications into an actual driving maneuver. In step 270 the travel controller prioritizes an exception driving maneuver over a standard maneuver”).
Regarding claim 5, the combination of Schneider and Reiss disclose the method of claim 1, wherein performing the driving operation for the vehicle in accordance with the predicted dynamic speed limit is fully autonomous (see at least Schneider Title and ¶1, “at least partially” and further describes partially in ¶2 “system for operating vehicles in a partially, highly, or completely automated manner”).
Regarding claim 6, the combination of Schneider and Reiss disclose the method of claim 1, wherein performing the driving operation for the vehicle in accordance with the predicted dynamic speed limit is semi-autonomous (see at least Schneider Title and ¶1, “at least partially” and further describes partially in ¶2 “system for operating vehicles in a partially, highly, or completely automated manner”).
Regarding claim 9, the combination of Schneider and Reiss discloses the method of claim 8, wherein the collecting federated real-time data from multiple communication points comprises vehicle-to-infrastructure (V2I) communication between the vehicle and an infrastructure device (see at least Riess abstract “In particular, the system and method are operative to locate proximate road users and to share the location, velocity and direction of the proximate road user with other road users via V2X communications).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider  and Riess in view of Bai et al. (USPG Pub. 2020/0050209, hereinafter "Bai").
Regarding claim 7, Schneider and Riess disclose the method as claimed, but does not disclose wherein performing the driving operation for the vehicle in accordance with the predicted dynamic speed limit comprises automatically displaying the predicted dynamic speed limit in a dashboard display of the vehicle.
Bai teaches automatically displaying the dynamic speed limit in a dashboard display of the vehicle (see at least Bai, ¶14 “graphical HMI or other suitable in-vehicle display device may…display the selected speed limit candidate”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Bai to display the dynamic speed limit predicted in in the dashboard of the vehicle of the combination of Schneider and Riess in order to alert the driver and occupants of the safe and prudent speed to traverse.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magolan (US PG Pub US20200307578) discloses a dynamic speed limit.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662